Title: To Alexander Hamilton from William Willcocks, 1 September 1793
From: Willcocks, William
To: Hamilton, Alexander



[New York] Septemr. 1st. 1793

Yours of the 30th Ult. was recd., and the inclosed to Mr. Fraunces, I this moment delivered to a person who is to put it into his hands, or leave it at his place of abode—being unable from bodily indisposition to leave my Room.
By tuesday I hope to be in a cindition to wait on Messrs: Duer and Flint. The result of which interview you may expect to know (by the first post) from
